947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delvin M. DALTON, Petitioner-Appellant,v.Samuel PRUETT;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 91-7577.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1991.Decided Nov. 8, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-90-540-CV-3)
Delvin M. Dalton, appellant pro se.
John H. McLees, Jr., Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Delvin M. Dalton seeks to appeal the magistrate court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Dalton v. Pruett, CA-90-540-CV-3 (E.D.Va. Apr. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.